Title: To James Madison from George Washington, [ca. 31 May] 1789
From: Washington, George
To: Madison, James


[ca. 31 May 1789]
… As far as a momentary consideration has enabled me to judge, I see nothing exceptionable in the proposed amendments. Some of them, in my opinion, are importantly necessary, others, though in themselves (in my conception) not very essential, are necessary to quiet the fears of some respectable characters and well meaning Men. Upon the whole, therefore, not foreseeing any evil consequences that can result from their adoption, they have my wishes for a favorable reception in both houses.…
